IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,459-01


                EX PARTE MOHAMED MAHDI ABDULKADIR, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. W-52665-01-C IN THE 251ST DISTRICT COURT
                             FROM POTTER COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to ten years’ imprisonment. He did not appeal his conviction.

        Applicant contends, among other things, that trial counsel rendered ineffective assistance.

Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington, 466
U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court
                                                                                                      2

shall order trial counsel, if not deceased, to respond to Applicant’s claim of ineffective assistance

of counsel. The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall determine whether (1) DNA evidence was tested and the results were

exculpatory, (2) counsel’s advice on parole was deficient, (3) counsel’s conduct during the plea

process was deficient, and (4) Applicant would have insisted on a trial but for counsel’s alleged

deficient conduct. Hill v. Lockhart, 474 U.S. 52, 59 (1985). The trial court shall also make any

other findings of fact and conclusions of law that it deems relevant and appropriate to the disposition

of Applicant’s claims for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: January 28, 2015
Do not publish